Citation Nr: 0708748	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  03-11 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a left leg 
disability.

3.  Entitlement to service connection for a lung disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from September 1951 to August 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of November 2001.  In February 2004, the appellant appeared 
at a videoconference hearing held before the undersigned.  
The appeal was remanded for additional development in 
February 2005.  

In the course of appellate development, service connection 
for residuals of cold exposure of both feet was granted by a 
December 2005 rating decision, thus satisfying those issues.  
Subsequently, in May 2006, service connection for anatomical 
loss of both feet was granted, with a 100 percent rating and 
special monthly compensation assigned, and entitlement to 
automobile and adaptive equipment, dependents' educational 
assistance, and specially adapted housing were granted.  

In March 2007, the Board granted a motion to advance this 
case on the docket.  38 C.F.R. § 20.900(c) (2006). 


FINDINGS OF FACT

1.  A back disability was not present in service and a 
chronic back disability first shown many years later is 
unrelated to any in-service events.

2.  Peripheral neuropathy of the left leg is due to in-
service cold injury.

3.  A chronic lung disability was not present in service and 
a chronic lung disability first shown many years later is 
unrelated to any in-service events, including an episode of 
bronchitis.

4.  There is no competent evidence that the veteran was 
exposed to radiation in service, or to any other toxic 
substance which caused lung cancer diagnosed in 1998.


CONCLUSIONS OF LAW

1.  A chronic back disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Peripheral neuropathy of the left leg (and below-the-knee 
amputation of the left leg) are related to in-service cold 
injury residuals.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

3.  A chronic lung disability, including lung cancer, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

The appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted on a presumptive basis for certain 
chronic diseases, if the disability was manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  Generally, to establish service 
connection, there must be (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A.  Back Disability

The veteran's pre-induction examination conducted in February 
1951 noted the following:  "Mild increase in dorsal kyphus 
with mild flattening lumbar lordosis.  No muscle spasm - 
normal, painless motion - asymptomatic."  However, the 
induction examination in September 1951 did not disclose any 
abnormalities of the spine, and the veteran is presumed to 
have been in sound condition on entry.  38 U.S.C.A. § 1111 
(West 2002).  

Service medical records do not show any treatment for back 
complaints during service, and the separation examination in 
August 1953 did not contain any complaints or abnormal 
findings pertaining to the back.  After service, the veteran 
filed a service connection claim in December 1954; however, a 
back condition was not among the disabilities claimed.  

VA medical records show that the veteran was hospitalized 
from August to September 1982, for evaluation and treatment 
of bilateral leg and hip pain, which had been present for 
three years, but had been recently increasing.  He also 
complained that his back "catches" in the low back region, 
rendering him unable to stand up for several days.  Work-up 
disclosed a bulging disc of L4-5.  

In connection with an evaluation of the veteran's complaints 
of pain and numbness bilaterally for 7 to 8 years, a 
computerized tomography (CT) scan of the veteran's back was 
conducted in June 1989, which disclosed a bulging disc and 
minimal stenosis at L4-5.  

On a VA examination in March 1994, the veteran said that he 
had experienced some back soreness in service, and gone on 
sick call, but had not applied for VA compensation after his 
discharge.  After service, he had engaged in some fairly 
heavy work until 1989 when his back and legs gave out.  The 
impression was history of old back problems, probable disc 
with probable root involvement to the right side.  Although 
strokes with residual hemiparesis had masked findings, 
residual symptoms at least partly due to stenosis were 
suggested.  

On a VA examination in October 2005, the veteran said that he 
had injured his lumbar spine in service in a fall when he 
went over a wall.  On examination, the veteran had resting 
posture that was kyphotic at 30 degrees of forward flexion.  
The diagnosis was lumbar disc disease with radiculopathy on 
the right; and kyphosis and ankylosis of the spine.  

The veteran is competent to state that he sustained a back 
injury in service, and that he was treated for back 
complaints in service.  However, competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  With respect to 
the injury, this injury was not reported in service, or on 
intervening records where it would have been appropriate to 
mention such as injury, for example, on the separation 
examination in 1953, when evaluated in 1982, or on the VA 
examination in 1994.  Thus, the Board finds the history of an 
in-service back injury, first raised many years after 
service, to be of negligible probative value.   

With respect to complaints of pain in service, the veteran 
initially reported this history on the VA examination in 
1994.  The service medical records do not show any such 
complaints, although there are records dated throughout 
service showing treatment for many other conditions.  After 
service, the veteran did not mention any back complaints on 
his initial claim filed in 1954.  Indeed, when diagnosed with 
disc disease in 1982, his complaints predominantly pertained 
to his legs, and a three year history of his symptoms was 
reported.  In evaluating the veteran's claim, evidence of a 
prolonged period without medical complaint can be considered, 
along with other factors concerning the veteran's health and 
medical treatment during and after military service, as 
probative evidence.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  The Board finds that the absence of any 
complaints in service, on his claim after service, or for 
many years thereafter outweighs his recollections reported 
many years later of in-service back pain.  In this regard, 
the Board notes that although the veteran was unable to get 
records of treatment he stated he received in the 1950's, he 
reported only a 3-year history in 1982.  Moreover, there is 
no medical evidence linking a current back disorder to 
service.  

In sum, the Board finds that a back disability was not 
present in service, and there is no competent evidence that 
any current back disability is related to service.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt does not apply, and the claim must be 
denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

B.  Left Leg Disability

The veteran contends that the left leg disability resulted 
from cold injury sustained while he was on active duty in 
Alaska.  With respect to cold injuries, VA has determined 
that continuity of symptomatology is not required to 
establish service connection for cold injury residuals.  See 
VBA Training Letter (TL) 00-07 (July 17, 2000).  On a VA cold 
injury protocol injury examination in November 2005, the 
examiner diagnosed residuals of cold injury of both feet with 
peripheral neuropathy of the lower legs and feet.  (He also 
diagnosed severe arterial disease of the right lower 
extremity, but an issue pertaining to that disability is not 
before the Board).  The examiner commented that the disease 
was more likely than not due to cold injury in service, 
noting that 2 instances of "leg pain" in service in 1952, 
and a severe fungal infection in 1953 were supportive of his 
contentions.  Later in November 2005, the veteran underwent a 
below-the-knee amputation of the left leg, and an above-the-
knee amputation of the right leg.  A VA medical opinion 
obtained in February 2006 concluded that the cold weather 
exposure was a cause of the amputations.  

Based on this evidence, the RO granted service connection for 
residuals of cold exposure of both feet, to include 
anatomical loss of both feet, and the Board can find no 
reason to exclude the peripheral neuropathy of the (now 
amputated) left lower extremity, in view of the VA medical 
opinions.  See TL 02-01 (March 29, 2002) and TL 00-07 (July 
17, 2000); see also 38 C.F.R. § 4.112, Code 7122 (2005).  The 
evidence provides a reasonable basis to relate the veteran's 
peripheral neuropathy of the left lower extremity, and 
subsequent below-the-knee amputation, to his active duty.  
With the application of the benefit-of-the-doubt rule of 
38 U.S.C.A. § 5107(b), the Board finds that service 
connection is warranted.  See Ortiz, supra; Gilbert, supra.  

C.  Lung Disability

The veteran claims that he was exposed to radiation and/or 
some type of gas in service, which caused lung cancer.  
Service medical records do not show any lung complaints or 
abnormalities in service, nor is there any competent evidence 
that the veteran was exposed to radiation or toxic gas.  As a 
layman, he is not competent to identify an unknown substance 
he may have been exposed to in service.  He was not present 
in any known radiation exposure situations, nor does he 
indicate that his contentions are more than speculative.  

Service medical records show that the veteran was 
hospitalized for four days for treatment of bronchitis in May 
1953.  At the time of his hospital discharge, the chest was 
clear.  No complaints or abnormal findings pertaining to the 
lungs were noted on separation, and a chest X-ray in August 
1953 was negative.  

The evidence shows that in connection with the veteran's 
hospitalization from August to September 1982, a medical 
history was obtained, at which time the veteran reported that 
he smoked 1-1/2 packs of cigarettes a day, and a 136-pack-year 
history of smoking was noted.  He said he was occasionally 
short of breath, and occasional wheezes were noted on 
examination.  A chest X-ray in June 1986 showed emphysematous 
lungs, unchanged from August 1985.  On a VA examination in 
March 1994, the veteran said he had quit smoking 10 years 
earlier.  He had chronic, productive cough and shortness of 
breath.  There were slightly decreased breath sounds in the 
lungs.  The diagnosis was bronchitis with mild to moderate 
chronic obstructive pulmonary disease by history.  

The veteran was hospitalized in a VA facility from April to 
May 1998 for work-up of a pulmonary nodule and shortness of 
breath; lung cancer was diagnosed.  In May 1998, he was 
readmitted for a left lower lung lobectomy. 

In the course of the treatment of the veteran's lung 
disorders, there has never been any mention of possible 
exposure to radiation or toxic gas, although a 40-year 
history of smoking was noted in April 1998.  Moreover, there 
is no evidence that any chronic lung disorder shown after 
service is related to the single episode of bronchitis in 
service, which was followed by a negative chest X-ray at the 
time of separation.  A chronic lung condition was first shown 
many years after service.  For these reasons, the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38  U.S.C.A. § 5107(b); see Ortiz, supra; 
Gilbert, supra.  

II.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

The VCAA statutory notice requirements were satisfied by 
virtue of a letter sent to the claimant in September 2001, 
prior to the initial adjudication of the claims.  That letter 
advised the claimant of the information necessary to 
substantiate his claims, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In February 2005, the veteran was sent another 
letter which provided updated information regarding these 
elements, and told the veteran to provide any relevant 
evidence in his possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  That letter was 
followed by readjudication of the claims in a supplemental 
statement of the case.  He was specifically told that it was 
his responsibility to support the claims with appropriate 
evidence.  

The veteran was not furnished any VCAA notice with respect to 
the assignment of a rating or effective date until August 
2006, when he was provided effective date information.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, such 
notice was not required, since the claims for service 
connection are being denied, and no rating or effective date 
issues remain outstanding.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran was afforded VA examinations with 
respect to the cold injury issues.  With respect to the other 
issues, although a nexus examination was not obtained, as 
discussed above, there is no probative evidence linking the 
any reported in-service events to current disabilities.  See 
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  He appeared at a videoconference hearing before 
the undersigned in February 2004.  All available service 
medical records have been obtained, most recently pursuant to 
a February 2005 request.  The veteran states that there are 
no private records available, and VA records have been 
obtained.  There is no reasonable possibility that any 
further development would aid the veteran in substantiating 
his claims.  

Thus, VA satisfied its duties to inform and assist the 
claimant at every stage of this case, and he is not 
prejudiced by the Board's decision on the merits.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 


ORDER

Service connection for a back disability and a lung 
disability is denied.

Service connection for peripheral neuropathy of the left leg, 
with below-the-knee amputation, is granted.

____________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


